Citation Nr: 1733744	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (lumbar spine disability), to include as due to the service-connected residuals from a right thigh shell fragment wound (right thigh disability).

2.  Entitlement to service connection for left knee osteoarthritis (left knee disability), to include as due to the service-connected residuals from a right thigh disability.

3.  Entitlement to service connection for a right shoulder rotator cuff tear and bicep tendinosis status post-surgery (right shoulder disability), to include as due to the service-connected residuals from a right thigh disability.

4.  Entitlement to service connection for left foot cold injury residuals (left foot disability).

5.  Entitlement to service connection for right foot cold injury residuals (right foot disability).

6.  Entitlement to an evaluation in excess of 30 percent for residuals from a right thigh disability.

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The issues of entitlement to service connection for an anxiety disorder associated with war trauma and entitlement to a total disability rating based on unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 1978 Hospital Damas record (TDIU); March 2009 Statement (anxiety disorder); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 

The Veteran had active duty service from June 1952 to March 1954.  Among other decorations, the Veteran earned a Combat Infantryman Badge and a Purple Heart.    
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014 and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In January 2017, the Board remanded the following issues: entitlement to service connection for lumbar spine disability; entitlement to service connection for left knee disability; entitlement to service connection for right shoulder disability; and entitlement to an evaluation in excess of 30 percent for residuals from a right disability.  The Board directed the AOJ to: (1) obtain outstanding private and VA treatment records, to include those from the San Juan VAMC and Ponce Outpatient Clinic dated from May 2001 to September 2007 and from July 2009 to the present; and (2) obtain addendum nexus opinions regarding the low back, left knee, and right shoulder disabilities.  The AOJ obtained the requested VA records, sought authorization (without success) for the requested private records, and obtained the requested addendum opinions; however, because of the inadequate opinions discussed below, the Board finds that the AOJ did not substantially comply with the directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

These appeals, except the SMC issue, are REMANDED to the AOJ.  The Board will defer adjudication of the SMC issue until the other issues herein are resolved, as they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  First, the record includes a May 1979 decision by the Social Security Administration (SSA) which found the Veteran disabled as of October 31, 1978.  However, this record does not indicate for which disability/disabilities the Veteran was awarded benefits and does not discuss any evidence.  None of the medical records in the claims file were marked as obtained from the SSA.  Further, there is no indication that the AOJ ever solicited these records.  As these records are in the constructive possession of the government and may be relevant to the analysis of all the issues herein, further development is required.  See Baker v. West, 11 Vet. App. 163 (1998);  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Second, regarding the lumbar spine issue, the Board finds the February 2017 VA addendum medical opinion to be inadequate because it may have been based on an inaccurate factual premise.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   The examiner opined that the Veteran's lumbar spine disability was less likely than not related to in-service complaints of back pain (nexus) and provided the following rationale: (1) there is no evidence of continuity or chronicity of low back pain until February 1978, when a myelogram revealed a herniated disc L4-L5 and a lumbar laminectomy was performed; and (2) the current low back pain is due to normal progression of the aging process.  However, the Board highlights a January 1977 record from Satellite Clinic Damas that notes a clinical history of low back pain syndrome.  The board further highlights a December 1978 neurosurgery examination during which the Veteran reported low back pain radiating to both lower extremities, but mostly the right, for the past 4 to 5 years.  Because these records were omitted from the factual premise of the examiner's opinion, it is inadequate.  Id.  As such, further development is required. 

Third, regarding the foot disabilities, the Board finds the November 2015 VA examination inadequate because it was internally inconsistent and lacked discussion of potentially relevant evidence of record.  See Barr, 21 Vet. App. at 307.  Although the examiner opined that the Veteran did not have and never had a diagnosis of any cold injury, the examiner also opined that: (1) there was physical evidence of sensory deficit in both lower extremities compatible with sensory peripheral neuropathy; and (2) the Veteran's cold injury residuals impacted his ability to work because it limited occupational activities that require intact sensory function at lower extremities.  The Board finds it internally inconsistent for the examiner to simultaneously opine that the Veteran has cold injury residuals without a cold injury.  Further, the Board highlights a November 1978 VA examination, which documented the Veteran's complaints of weakness of both lower extremities associated with numbness in both feet.  This record and its impact on nexus were not discussed by the November 2015 examiner.  Based on the aforementioned, this opinion is inadequate.  Id.  As such, further development is required.  

Fourth, regarding the right thigh disability, the Board finds that clarification of the nature and severity of the Veteran's symptoms is required.  Service treatment records indicate that the wound had "no artery or nerve involvement."  Also, despite the Veteran's complaints of pain and numbness, the record maintained that the Veteran had "no significant neurological deficit."  The objective findings of the July 2001 VA examination also reveal no nerve damage and no loss of function.  However, during the July 2009 VA examination, the Veteran reported symptoms of "burning pain and tingling on the right thigh more upon walking."  The Veteran also reported that, since the last VA examination, his right thigh pain, numbness, and tingling had worsened.  The examiner noted a history of: pain; decreased coordination; increased fatigability; weakness; uncertainty of movement; numbness and tingling of right thigh affecting area with 2 or 3 falls; and severe flare-ups once a year lasting between 2 and 4 weeks (precipitated by walking in his house with a walker and alleviated by rest, natural remedies, and medication).  The examiner noted that the Veteran's burning pain and tingling were problems associated with the wound residuals diagnosis and assessed the following effects on usual daily activities: chores (moderate); exercise (prevents); sports (prevents); recreation (severe); traveling (moderate); feeding (none); bathing (severe); dressing (severe); toileting (severe); and grooming (none).

The Board notes, however, that the aforementioned December 1978 neurosurgery record assessed radiating pain to both lower extremities, but mostly the right, for the past 4 to 5 years.  The neurosurgeon opined that the Veteran's radicular pain to the lower extremities was secondary to the status post laminectomy for herniated lumbar disc.  As such, the Board requires clarification as to whether: (1) the Veteran's right thigh "burning pain and tingling" and "radicular pain" are the same symptom; and (2) those symptoms are at least as likely as not associated with his right thigh disability, his lumbar spine disability, or another disability.  If associated with the right thigh disability, the Board seeks further clarification as to whether the record indicates any of the following: (a) through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; (b) hospitalization for a prolonged period for treatment of wound or consistent complaints of cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; (c) ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; (d) palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; (e) muscles swell and harden abnormally in contraction; (f) tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function; (g) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (h) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (i) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (j) visible or measurable atrophy; (k) adaptive contraction of an opposing group of muscles; (l) atrophy of muscle groups not in the track of the missile; or (m) induration or atrophy of an entire muscle following simple piercing by a projectile.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  Expedited handling is requested.)
1.  Seek any relevant records from the Social Security Administration that pertain to the Veteran's May 1979 award of disability benefits.

All attempts, even if unsuccessful, must be documented in the claims file.

See Remand body for further discussion. 

2.  After Directive 1 is complete, obtain a nexus opinion for the lumbar spine disability.  

If the February 2017 examiner is not available to provide the requested addendum, then seek another appropriate medical professional. 

The addendum must include a detailed discussion of whether the following records impact the February 2017 nexus opinion: 

(a)  the January 1977 record from Satellite Clinic Damas (noting a clinical history of low back pain syndrome); and 

(b)  the December 1978 neurosurgery examination during which the Veteran reported low back pain radiating to both lower extremities, but mostly the right, for the past 4 to 5 years.

See Remand body for further discussion. 

3.  After Directive 1 is complete, obtain a nexus opinion for the foot disabilities.  

If the November 2015 examiner is not available to provide the requested addendum, then seek another appropriate medical professional. 

The addendum must include a detailed discussion of whether the following record impacts the November 2015 nexus opinion: November 1978 VA examination, which documented the Veteran's complaints of weakness of both lower extremities associated with numbness in both feet.  Further, the addendum must not contain the same internal inconsistency as the November 2015 opinion.

See Remand body for further discussion. 

4.  After Directive 1 is complete, obtain an opinion to clarify the nature and severity of any right thigh disability symptoms.  

If the July 2009 examiner is not available to provide the requested addendum, then seek another appropriate medical professional. 

The addendum must include a detailed discussion of whether: 

(a)  the Veteran's right thigh "burning pain and tingling" and "radicular pain" are the same symptom; and 

(b)  those symptoms are at least as likely as not associated with his right thigh disability, his lumbar spine disability, or another disability.  

If associated with the right thigh disability, the Board seeks further clarification as to whether the record indicates any of the following: 

(a)  through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; 

(b)  hospitalization for a prolonged period for treatment of wound or consistent complaints of cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; 

(c)  ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; 

(d)  palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; 

(e)  muscles swell and harden abnormally in contraction; 

(f)  tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function; 

(g)  x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 

(h)  adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; 

(i)  diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; 

(j)  visible or measurable atrophy; 

(k)  adaptive contraction of an opposing group of muscles; 

(l)  atrophy of muscle groups not in the track of the missile; or 

(m)  induration or atrophy of an entire muscle following simple piercing by a projectile.

See Remand body for further discussion. 

5.  If records are located per Directive 1, then also obtain nexus opinions for the left knee and right shoulder disabilities.  

See Remand body for further discussion.

All examiners are advised that an adequate opinion must include consideration of the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support the conclusions reached.  If any conclusions cannot be rendered without resorting to mere speculation, rationale must still be provided. 

The Board defers to the discretion of the examiners in determining whether another in-person examination of the Veteran is required to render the requested opinions.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).



